EXECUTION

SUB-ADVISORY AGREEMENT
BETWEEN
FIFTH STREET SENIOR FLOATING RATE CORP.
AND
FIFTH STREET MANAGEMENT LLC
This Agreement made this 28th day of May, 2015 (this “Agreement”), by and
between Fifth Street Senior Floating Rate Corp., a Delaware corporation (the
“Collateral Manager”), and Fifth Street Management LLC, a Delaware limited
liability company (the “Sub-Advisor”).
WHEREAS, the Notes (as defined in the Indenture) will be issued pursuant to an
Indenture dated as of the date hereof (the “Indenture”), among FS Senior Funding
CLO Ltd., an exempted company incorporated with limited liability under the laws
of the Cayman Islands (the “Issuer”), FS Senior Funding CLO LLC, a limited
liability company formed under the laws of the State of Delaware, as co-issuer
(the “Co-Issuer”), and Wells Fargo Bank, National Association, as trustee
(together with any successor trustee permitted under the Indenture, the
“Trustee”);
WHEREAS, in connection with the transactions contemplated by the Indenture, the
Collateral Manager has entered into that certain Collateral Management
Agreement, dated as of the date hereof, by and between the Collateral Manager,
as collateral manager, and the Issuer, as amended or supplemented from time to
time (the “Collateral Management Agreement”);
WHEREAS, pursuant to Section 2(e) of the Collateral Management Agreement, the
Collateral Manager is permitted to delegate certain of its obligations and
duties under the Collateral Management Agreement to the Sub-Advisor, all on the
terms and conditions set forth therein;
WHEREAS, the Collateral Manager desires to retain the Sub-Advisor to furnish
collateral management sub-advisory services to the Collateral Manager on the
terms and conditions hereinafter set forth, and the Sub-Advisor wishes to be
retained to provide such services; and
WHEREAS, the Sub-Advisor believes that it will benefit from the transactions
contemplated by the Indenture;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
1.Defined Terms. Capitalized terms used herein that are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Indenture.


2.    Duties of the Sub-Advisor.

1    

--------------------------------------------------------------------------------



(a)    The Collateral Manager hereby engages the Sub-Advisor to advise the
Collateral Manager in connection with its management, administration and
servicing of the Collateral Obligations belonging to the Issuer, and the
Sub-Advisor hereby accepts such engagement, in each case, upon the terms and
subject to the conditions set forth herein. In furtherance of the foregoing, the
Sub-Advisor shall use its commercially reasonable efforts to assist the
Collateral Manager in the performance of the Collateral Manager’s duties and
obligations pursuant to the Collateral Management Agreement and the other
Transaction Documents.
(b)    The Sub-Advisor shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Collateral Manager in any
way or otherwise be deemed to be an agent of the Collateral Manager.
(c)    The Sub-Advisor shall render its services as Sub-Advisor hereunder with
reasonable care and in good faith (i) in a manner which the Sub-Advisor believes
to be consistent with the practices and procedures followed by institutional
managers of national standing relating to assets of the same nature and
character as the Collateral Obligations and (ii) substantially in accordance
with its existing practices and procedures with respect to investing in assets
of the nature and character of the Assets, except as expressly provided
otherwise in this Agreement, the Collateral Management Agreement or the
Indenture. To the extent not inconsistent with the foregoing, the Sub-Advisor
will follow its customary standards, policies and procedures in performing its
duties under this Agreement.  The Sub-Advisor shall not be bound to follow any
amendment to any Transaction Document that affects its duties, responsibilities,
obligations or rights, unless the Sub-Advisor or the Collateral Manager has
consented in writing thereto. The Sub-Advisor shall cause any purchase or sale
of any Collateral Obligations or other asset of the Issuer to be conducted on
terms and conditions negotiated on an arm’s length basis or on terms and
conditions that would be obtained in an arm’s length transaction in compliance
with Section 3 and Section 5 of the Collateral Management Agreement and Article
XII of the Indenture.
3.    Compensation.
(a)    As compensation for the performance of its obligations as Sub-Advisor,
the Sub-Advisor will be entitled to receive 100% of the Collateral Management
Fees paid to the Collateral Manager under the Collateral Management Agreement.
(b)    The Sub-Advisor will continue to serve as sub-advisor under this
Agreement notwithstanding that the Collateral Manager will not have received the
Collateral Management Fees under the Collateral Management Agreement because
sufficient funds were not then available thereunder to pay such amounts in
accordance with the Priority of Distributions or were not then payable for any
other reason.
(c)    All investment professionals of the Sub-Advisor and/or its Affiliates,
when and to the extent engaged in providing collateral management sub-advisory
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, shall be provided and paid for by the
Sub-Advisor and not by the Collateral Manager.

2    

--------------------------------------------------------------------------------



4.    Covenants.
(a)    Each of the parties hereto shall comply in all material respects with all
applicable material laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.
(b)    The Sub-Advisor shall remain qualified to do business and in good
standing (as applicable) in every jurisdiction in which the nature of its
businesses so requires, except where the failure to be so qualified and in good
standing could reasonably be expected to have a material adverse effect on its
ability to perform collateral management sub-advisory services hereunder.
5.    Representations and Warranties. (a) The Sub-Advisor represents and
warrants to the Collateral Manager as of the Closing Date as follows:
(i)
The Sub-Advisor has been duly organized and is validly existing under the laws
of Delaware, has the full power and authority to own its assets and to transact
the business in which it is presently engaged and is duly qualified under the
laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires, or the performance of its duties under this
Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed would have a material adverse effect on its
ability to perform its duties hereunder.

(ii)
The Sub-Advisor has full limited liability company power and authority to
execute, deliver and perform its duties under this Agreement.

(iii)
There is not pending or, to the Sub-Advisor’s knowledge, threatened, any action,
suit or proceeding before or by any court or other governmental or
self-regulatory authority to which the Sub-Advisor is a party which might
reasonably be expected to result in any material adverse effect on its ability
to perform its duties hereunder.

(iv)
This Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (A) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(B) general principles of equity (regardless of whether such enforcement is
considered in a Proceeding in equity or at law).

(v)
No consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other person is
required for the performance by the Sub-Advisor of its duties hereunder, except
such as have been duly made or obtained.


3    

--------------------------------------------------------------------------------



(vi)
Neither the execution and delivery of this Agreement nor the fulfillment of the
terms hereof conflicts with or results in a breach or violation of any of the
material terms or provisions of or constitutes a material default under (A) the
Sub-Advisor’s certificate of formation, limited liability company agreement or
other constituent documents, (B) the terms of any indenture, contract, lease,
mortgage, deed of trust, note, agreement or other evidence of indebtedness or
other agreement, obligation, condition, covenant or instrument to which the
Sub-Advisor is a party or is bound, (C) any statute applicable to the
Sub-Advisor, or (D) any law, decree, order, rule or regulation applicable to the
Sub-Advisor of any court or regulatory, administrative or governmental agency,
body or authority or arbitrator having or asserting jurisdiction over the
Sub-Advisor or its properties, and which would have, in the case of clause (B),
(C) or (D) of this paragraph (v), a material adverse effect upon the performance
by the Sub-Advisor of its duties under this Agreement.

(vii)
The Sub-Advisor is, in all material respects, in compliance with all applicable
material laws, ordinances, rules, regulations, and requirements of governmental
authorities except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings.

(viii)
The Sub-Advisor is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended.

(ix)
The Sub-Advisor acknowledges receipt of, and has read and is familiar with the
provisions of, each of the documents delivered by the Collateral Manager to the
Sub-Advisor pursuant to Section 5(b)(viii) hereof.

(b)
The Collateral Manager represents and warrants to the Sub-Advisor as of the
Closing Date as follows:

(i)
The Collateral Manager has been duly incorporated and is validly existing under
the laws of Delaware, has the full power and authority to own its assets and to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires, or the performance of its duties under
this Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed would have a material adverse effect on its
ability to perform its duties under this Agreement, the Collateral Management
Agreement or the Indenture.

(ii)
The Collateral Manager has full corporate power and authority to execute,
deliver and perform its duties under this Agreement, the Collateral Management
Agreement and the Indenture.


4    

--------------------------------------------------------------------------------



(iii)
There is not pending or, to the Collateral Manager’s knowledge, threatened, any
action, suit or proceeding before or by any court or other governmental or
self-regulatory authority to which the Collateral Manager is a party which might
reasonably be expected to result in any material adverse effect on its ability
to perform its duties under this Agreement, the Collateral Management Agreement
or the Indenture.

(iv)
This Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (A) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(B) general principles of equity (regardless of whether such enforcement is
considered in a Proceeding in equity or at law).

(v)
No consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other person is
required for the performance by the Collateral Manager of its duties hereunder,
except such as have been duly made or obtained.

(vi)
Neither the execution and delivery of this Agreement nor the fulfillment of the
terms hereof conflicts with or results in a breach or violation of any of the
material terms or provisions of or constitutes a material default under (A) the
Collateral Manager’s certificate of incorporation, bylaws or other constituent
documents, (B) the terms of any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation, condition, covenant or instrument to which the Collateral Manager is
a party or is bound, (C) any statute applicable to the Collateral Manager, or
(D) any law, decree, order, rule or regulation applicable to the Collateral
Manager of any court or regulatory, administrative or governmental agency, body
or authority or arbitrator having or asserting jurisdiction over the Collateral
Manager or its properties, and which would have, in the case of clause (C) or
(D) of this paragraph (v), would have a material adverse effect upon the
performance by the Collateral Manager of its duties under this Agreement.

(vii)
The Collateral Manager is, in all material respects, in compliance with all
applicable material laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

(viii)
The Collateral Manager has heretofore delivered to the Sub-Advisor true and
complete copies of the Collateral Management Agreement and the Indenture.


5    

--------------------------------------------------------------------------------



(ix)
In accordance with the terms of the Collateral Management Agreement, the
delegation of the Collateral Manager’s obligations and duties hereunder shall
not relieve it from any liability under the Collateral Management Agreement.



6.    Excess Brokerage Commissions. The Sub-Advisor is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Collateral
Manager to pay a member of a national securities exchange, broker or dealer an
amount of commission for effecting a securities transaction in excess of the
amount of commission another member of such exchange, broker or dealer would
have charged for effecting such transaction, if the Sub-Advisor determines in
good faith, taking into account such factors as price (including the applicable
brokerage commission or dealer spread), size of order, difficulty of execution,
and operational facilities of the firm and the firm’s risk and skill in
positioning blocks of securities, that such commission amount is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in each case in terms of the particular
transaction and the Sub-Advisor’s overall responsibilities with respect to the
Issuer’s portfolio, and that such commission amount constitutes the best net
results for the Issuer.
7.    Limitations on the Employment of the Sub-Advisor.
(a)    The services of the Sub-Advisor to the Collateral Manager are not
exclusive, and the Sub-Advisor may engage in any other business or render
similar or different services to others including, without limitation, the
direct or indirect sponsorship or management of other investment-based accounts
or commingled pools of capital, however structured, having investment objectives
similar to those of the Issuer, so long as its services to the Collateral
Manager hereunder are not impaired thereby. Moreover, nothing in this Agreement
shall limit or restrict the right of any manager, partner, officer or employee
of the Sub-Advisor to engage in any other business or to devote his or her time
and attention in part to any other business, whether of a similar or dissimilar
nature to the Issuer, or to receive any fees or compensation in connection
therewith.
(b)    So long as this Agreement or any extension, renewal or amendment of this
Agreement remains in effect, the Sub-Advisor shall be the only collateral
management sub-advisor for the Collateral Manager. The Sub-Advisor assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees, members and
managers of the Collateral Manager are or may become interested in the
Sub-Advisor and its Affiliates as directors, officers, employees, partners,
stockholders, members, managers or otherwise, and that the Sub-Advisor and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its Affiliates are or may become similarly interested in the
Collateral Manager as members or otherwise.
8.    Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a director, manager, partner, member, officer or employee of the
Sub-Advisor is or becomes a director, manager, member, officer and/or employee
of the Collateral Manager and acts as such in any business of the Collateral
Manager, then such director, manager, partner, officer and/or employee of the
Sub-Advisor shall be deemed to be acting in such capacity solely for the
Collateral Manager, and not

6    

--------------------------------------------------------------------------------



as a director, manager, partner, officer or employee of the Sub-Advisor or under
the control or direction of the Sub-Advisor, even if paid by the Sub-Advisor.
9.    Liability of Sub-Advisor; Indemnification.
(a)    The Sub-Advisor assumes no responsibility under this Agreement other than
to render the services called for hereunder to the Collateral Manager in good
faith.  The Sub-Advisor shall not be responsible for any action or inaction of
the Collateral Manager in declining to follow any advice, recommendation, or
direction of the Sub-Advisor.  The Sub-Advisor shall have no liability to the
Collateral Manager, the Issuer or any other Person for any act, omission, error
of judgment, mistake of law, or for any claim, loss, liability, damage,
judgment, settlement, cost or other expense (including attorney’s fees and
expenses) arising out of or with respect to any investment, or for any other act
or omission in the performance of its obligations hereunder, except for any
liability to which it would be subject by reason of willful misfeasance, gross
negligence in performance, or reckless disregard, of its obligations hereunder.
The Sub-Advisor shall not be liable for any consequential, special, punitive,
exemplary or treble damages or lost profits hereunder.
(b)    The Collateral Manager shall reimburse, indemnify and hold harmless the
directors, managers, members, officers and employees of the Sub-Advisor and any
of its Affiliates from any and all actual and reasonable out-of-pocket expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including reasonable attorneys’ fees and expenses), as are incurred
in investigating, preparing, pursuing or defending any Proceeding or
investigation with respect to any pending or threatened litigation caused by, or
arising out of or in connection with, any acts or omissions of the Sub-Advisor,
its directors, managers, members, officers, stockholders, agents and employees
made in good faith and in the performance of the Sub-Advisor’s duties under this
Agreement except to the extent resulting from such person’s bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder. 
The Sub-Advisor, its directors, managers, members, officers, stockholders,
agents and employees may consult with counsel and accountants with respect to
the affairs of the Collateral Manager and shall be fully protected and
justified, to the extent allowed by law, in acting, or failing to act, if such
action or failure to act is taken or made in good faith and is in accordance
with the advice or opinion of such counsel or accountants if such counsel or
accountants were selected with reasonable care.
(c)    The provisions of this Section 9 shall survive the termination of this
Agreement for any reason whatsoever.
10.    Effectiveness, Duration and Termination of Agreement. This Agreement
shall become effective as of the first date above written. This Agreement shall
remain in effect until the earlier of (a) 30 days following the Collateral
Manager’s written notice to the Sub-Advisor terminating this Agreement, (b) the
termination of the Collateral Management Agreement or (c) the effective date of
the resignation or removal of the Collateral Manager as “Collateral Manager”
under the Collateral Management Agreement. No assignment of this Agreement shall
be made by the Sub-Advisor unless (i) the Collateral Manager has notified
Moody’s and directed the Trustee to provide notice to each registered Holder,
(ii) the Issuer and a Majority of the Controlling Class has consented thereto in
writing and (iii) a Majority of the Subordinated Notes has not objected thereto;
provided that, any such assignment to an Affiliate shall comply with the
requirements of Section 13(b) of the

7    

--------------------------------------------------------------------------------



Collateral Management Agreement. No assignment of this Agreement shall be made
by the Collateral Manager. The Sub-Advisor shall not delegate its duties or
responsibilities under this Agreement unless (i) the Collateral Manager has
notified Moody’s and directed the Trustee to provide notice to each registered
Holder, (ii) the Issuer and a Majority of the Controlling Class has consented
thereto in writing and (iii) a Majority of the Subordinated Notes has not
objected thereto; provided, further, that (x) any such delegation to an
Affiliate shall comply with the requirements of Section 13(b) of the Collateral
Management Agreement and (y) the Sub-Advisor shall not be relieved of its duties
or responsibilities hereunder in connection with any such delegation. The
parties hereto acknowledge and agree to the consequences under the Collateral
Management Agreement of a termination of this Agreement, including a potential
"Cause" event under the Collateral Management Agreement.
11.    Inspection of Property, Books and Records; Audits; Etc. The Sub-Advisor
will maintain or cause to be maintained appropriate books of account and records
relating to its services performed hereunder, and, to the extent such books of
record and accounts are different from those prepared by the Collateral Manager
pursuant to the terms of the Collateral Management Agreement, such books of
account and records shall be accessible for inspection, at the request of the
Collateral Manager, by representatives of the Issuer, the Trustee and the
Independent accountants appointed by the Collateral Manager on behalf of the
Issuer pursuant to Article X of the Indenture at any time during normal business
hours and upon not less than three Business Days’ prior notice.
12.    Notices.
(a)    Unless expressly provided otherwise herein, all notices, demands,
certificates, requests, directions and communications hereunder shall be in
writing and shall be effective (a) upon receipt when sent through the U.S.
mails, registered or certified mail, return receipt requested, postage prepaid,
with such receipt to be effective the date of delivery indicated on the return
receipt, (b) one Business Day after delivery to any overnight courier, (c) on
the date personally delivered to a Responsible Officer of the party to which
sent, (d) on the date transmitted by legible facsimile transmission with a
confirmation of receipt, or (e) upon receipt when transmitted by electronic mail
transmission, in all cases addressed to the recipient at such recipient’s
address on the signature page hereof.
(b)    Unless the parties hereto otherwise agree, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received

8    

--------------------------------------------------------------------------------



on the Business Day sent or posted, if sent or posted during normal business
hours on such Business Day, or if otherwise, at the opening of business on the
next Business Day.
13.    Amendments. This Agreement may be amended only (i) by the mutual written
consent of the parties hereto and (ii) in accordance with the same procedures
and requirements for an amendment as set forth in Section 20 of the Collateral
Management Agreement.
14.    Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties hereto and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof. THIS
AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW); provided that, nothing herein shall be
construed in a manner that is inconsistent with the Advisers Act to the extent
the Advisers Act is applicable.
15.    No Waiver. The failure of either party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.
16.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
17.    Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.
19.    Beneficiaries of this Agreement. Nothing in this Agreement, expressed or
implied, shall give to any Person, other than the parties hereto and their
successors and permitted assigns hereunder, any benefit or any legal or
equitable right, remedy or claim under this Agreement; provided that the parties
hereto agree that the Trustee on behalf of the Secured Parties shall be a third
party beneficiary of this Agreement to the extent that the rights of the Trustee
on behalf of the Secured Parties under Section 28 of the Collateral Management
Agreement extend to this Agreement.
[The remainder of this page intentionally left blank]

9    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.


FIFTH STREET SENIOR FLOATING RATE CORP.
By: _______________________
Name: Ivelin M. Dimitrov
Title: Chief Executive Officer


Address:
Fifth Street Senior Floating Rate Corp.
777 W. Putnam Ave. 3rd Floor
Greenwich, CT 06830
Attention: Ivelin Dimitrov
Telephone No.: 203-681-3142
Facsimile No.: 203-681-3879
Email: ivelin@fifthstreetfinance.com



FIFTH STREET MANAGEMENT LLC
By: _______________________
Name: Ivelin M. Dimitrov
Title: Chief Investment Officer


Address:    Fifth Street Management LLC
777 W. Putnam Ave. 3rd Floor
Greenwich, CT 06830
Attention: Ivelin Dimitrov
Telephone No.: 203-681-3142
Facsimile No.: 203-681-3879
Email: ivelin@fifthstreetfinance.com


